Ames, J.
A druggist, in the popular acceptation of the word, is one who deals in medicines, or in the materials that are used in the preparation of medicines; the term “ medicines ” being taken in its largest signification. The St. of 1869, c. 415, § 28, which was in force at the date of the sale in this case, evidently uses the word* in this sense. Alcohol undoubtedly enters into the composition of some medicines, but it also has other and more frequent uses less innocent, and not under the protection of the law.' Like any other intoxicating liquor, it may be used medicinally, and when so used it may properly be described as a drug. But a commission merchant, dealing principally in alcohol, cannot properly be described as a druggist, in the sense in which that word is used in the statute, merely because the article in which he deals is susceptible of use in the preparation of medicines, or admits of medical use.
The only evidence that the sale in this case was for medicinal purposes was that the buyers were wholesale druggists. It does not appear that the plaintiffs took any pains to inform themselves as to the use that was to be made of the article sold. They did not know that it was to be used for medicinal purposes only, and they could not know that it would not be used in whole or in part in the preparation of intoxicating drinks. So far as appears, it was sold for any purpose to which the buyers might see fit to apply it.
Upon the case as presented in the bill of exceptions, there is no evidence that the plaintiffs were druggists within the meaning of the statute; and there is no evidence that the sale was foi medicinal purposes only. The result therefore must be
Exceptions sustained.